Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “drive axle” recited in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-34, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nagorcka US 5,352,029 in view of St-Pierre et al. US 9,315,225.	Nagorcka discloses a track system for a vehicle, the vehicle including a resiliently deformable track 9 defining drive lugs 11 and at least one track-inner path surface positioned between the track edge and the drive lugs, the vehicle having a drive axle 18, the track system comprising: a drive sprocket 5 suitable for being placed in communication with the resiliently deformable track, the drive sprocket including: a hub 67 structured to be connected to the drive axle; a plurality of teeth 7 extending radially outward of the hub and adapted for engaging with the drive lugs of the resiliently deformable track; and a rim 65 at least indirectly attached to the hub, the rim including a resiliently deformable tread 6 for engaging with the at least one track-inner path surface; wherein the resiliently deformable tread is positioned in contact with the at least one track-inner path surface such that when the track is tensioned to a rated tension, the at least one track-inner path surface exerts a pressure against the tread, thereby deforming the tread radially inwardly towards the hub;	wherein the rim further comprises an integrally formed resiliently deformable ring, the resiliently deformable ring comprising the resiliently deformable tread .	Nagorcka fails to disclose the track having both drive lugs and guide lugs. 	However, it is know in the art, as taught by St-Pierre et al. to provide a track 200 provided with guide lugs 410 and inner and outer guide lugs 420 and 430.  Such an arrangement helps prevent occurrences of detracking (see col. 5 lines 15-29).	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a track with both guide lugs and drive lugs in order to prevent occurrences of detracking
Allowable Subject Matter
Claims 35-43, 45-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



July 20, 2022